In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0103V
                                    Filed: January 19, 2018
                                        UNPUBLISHED


    DEVORA STAMM,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                       Respondent.


Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On January 23, 2017, Devora Stamm (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she received an
influenza (“flu”) vaccine on March 9, 2016, and thereafter suffered from a shoulder injury
related to vaccine administration (“SIRVA”). Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On September 26, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On January 19, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $86,203.71.
Proffer at 2. In the Proffer, respondent represented that petitioner agrees with the

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner the following:

    A. a lump sum payment of $86,147.01 (representing $1,147.01 for
       unreimbursed past expenses and $85,000.00 for past and future pain and
       suffering) in the form of a check payable to petitioner, Devora Stamm.

    B. a lump sum payment of $56.70 to satisfy the State of New Jersey Medicaid
       lien, which represents full satisfaction of any right of subrogation, assignment,
       claim, lien, or cause of action the State of New Jersey had made to or on behalf
       of Devora Stamm from the date of her eligibility for benefits through the date of
       judgment in this case as a result of her vaccine-related injury suffered on or
       about March 8, 2016, under Title XIX of the Social Security Act. Reimbursement
       of the State of New Jersey lien shall be made through a lump sum payment of
       $56.70, representing compensation for satisfaction of the State of New Jersey
       lien, payable jointly to petitioner, and

                                 Treasurer, State of New Jersey
                                 Health Management Systems, Inc.
                                 P.O. Box 416522
                                 Boston, MA 02241-6522

       Petitioner agrees to endorse this payment to the State of New Jersey. These
amounts represents compensation for all damages that would be available under §
300aa-15(a). The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
DEVORA STAMM,                         )
                                      )
             Petitioner,              )    No. 17-103V
                                      )    Chief Special Master Dorsey
      v.                              )    ECF
                                      )
SECRETARY OF HEALTH AND               )
HUMAN SERVICES,                       )
                                      )
             Respondent.              )
                                      )

                   PROFFER ON AWARD OF COMPENSATION

I.    Compensation for Vaccine Injury-Related Items

      On September 26, 2017, respondent filed a Vaccine Rule 4(c) report concluding

that petitioner suffered an injury that is compensable under the National Childhood

Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34. Accordingly, on

September 26, 2017, the Chief Special Master issued a Ruling on Entitlement.

      Respondent now proffers that, based on the evidence of record, petitioner should

be awarded $86,203.71. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Items of Compensation and Form of the Award

       The parties recommend that the compensation provided to petitioner should be

made through lump sum payments described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future pain and suffering, and future lost wages.
   A. Petitioner’s Damages


        A lump sum payment of $86,147.01 (representing $1,147.01 for unreimbursed

past expenses and $85,000.00 for past and future pain and suffering) in the form of a

check payable to petitioner, Devora Stamm.

   B. Medicaid Lien


        Respondent proffers that petitioner should be awarded funds to satisfy the State of

New Jersey Medicaid lien in the amount of $56.70, which represents full satisfaction of

any right of subrogation, assignment, claim, lien, or cause of action the State of New

Jersey had made to or on behalf of Devora Stamm from the date of her eligibility for

benefits through the date of judgment in this case as a result of her vaccine-related injury

suffered on or about March 8, 2016, under Title XIX of the Social Security Act.

Reimbursement of the State of New Jersey lien shall be made through a lump sum

payment of $56.70, representing compensation for satisfaction of the State of New Jersey

lien, payable jointly to petitioner, and

                              Treasurer, State of New Jersey
                             Health Management Systems, Inc.
                                     P.O. Box 416522
                                 Boston, MA 02241-6522

Petitioner agrees to endorse this payment to the State of New Jersey.

   C. Guardianship


        Petitioner is a competent adult. Evidence of guardianship is not required in this

case.




                                             2
III.   Summary of Recommended Payments Following Judgment

       A. Lump sum paid to petitioner             $86,147.01

       B. Reimbursement of Medicaid lien          $56.70


                                           Respectfully submitted,

                                           CHAD A. READLER
                                           Acting Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           CATHARINE E. REEVES
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           GABRIELLE M. FIELDING
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           /s/ Daniel A. Principato
                                           DANIEL A. PRINCIPATO
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
                                           Phone: (202) 616-3662
                                           Fax: (202) 353-2988

Dated: January 19, 2018




                                           3